Exhibit 10.1
 
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 25th day of October, 2012, by and between Silicon Valley Bank
(“Bank”) and ADVANCED PHOTONIX, INC. and PICOMETRIX, LLC (individually, a
“Borrower” and, collectively, the “Borrowers”).
 
Recitals
 
A.           Bank and Borrowers have entered into that certain Loan and Security
Agreement dated as of January 31, 2012 (as the same may from time to time be
further amended, modified, supplemented or restated, collectively, the “Loan
Agreement”).
 
B.           Borrowers have requested that Bank amend the Loan Agreement.
 
C.           In reliance upon the representations and warranties set forth
below, Bank has agreed to so amend certain provisions of the Loan Agreement in
accordance with the terms and subject to the conditions set forth herein.
 
Agreement
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.   Definitions.  Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
 
2.   Amendments to Loan Agreement.
 
2.1   Section 6.9 (Financial Covenants). Section 6.9 of the Loan Agreement is
amended and restated in its entirety to read as follows:
 
6.9           Financial Covenants. Maintain at all times, to be tested as of the
last day of each fiscal month, unless otherwise noted, on a consolidated basis
with respect to Borrowers:
 
(a)   Liquidity Ratio.  Borrowers’ unrestricted cash and Cash Equivalents at
Bank plus the net balance sheet billed Accounts divided by Borrowers’
Indebtedness to Bank of not less than 2.00: 1.00.
 
(b)   EBITDA.  Maintain, measured as of the end of each fiscal month, on a
trailing 3-month basis, EBITDA of at least the following:
 
Period
Minimum EBITDA
   
September 30, 2012 through fiscal month ending November 30, 2012
($1,000,000)
   
December 31, 2012 through fiscal month ending January 31, 2013
($750,000)
   
February 28, 2013 through fiscal month ending March 31, 2013
($500,000)
    April 30, 2013 and thereafter
$1.00

 
 
 

--------------------------------------------------------------------------------

 
 
2.2   Section 13 (Definitions).
 
(a)   The reference in clause (c) of the defined term “Permitted Lien” to
“$250,000” is amended to read “$750,000”.
 
(b)   The following terms in Section 13.1 are amended and restated in their
entirety to read as follows:
 
“Streamline Period” is, on and after the Effective Date, provided no Default or
Event of Default has occurred and is continuing, the period (i) beginning on the
first (1st) day of the month following the month in which Borrower has, as of
the last day of the immediately preceding Subject Month, both (a) maintained a
Liquidity Ratio of not less than 2.50:1.00,  and (b) maintained a trailing
3-month EBITDA of at least $1.00, in each case as determined by Bank, in its
sole discretion (the “Streamline Threshold”); and (ii) ending on the earlier to
occur of (A) the occurrence of a Default or an Event of Default; and (B) the
first day thereafter in which Borrower fails to maintain the Streamline
Threshold, as determined by Bank, in its sole discretion.  Upon the termination
of a Streamline Period, Borrower must maintain the Streamline Threshold for one
(1) month, as determined by Bank, in its sole discretion, prior to entering into
a subsequent Streamline Period.  Borrower shall give Bank prior-written notice
of Borrower’s intention to enter into any such Streamline Period.
 
“Revolving Margin” is 0.5% when the Liquidity Ratio is greater than or equal to
3.0 and trailing 3 month EBITDA is greater than or equal to $1.00, 1.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than $1.00, but greater than or equal to negative $500,000, 3.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than negative $500,000 but greater than or equal to negative $1,000,000;
1.25% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.25% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 3
month EBITDA is less than $1.00 but greater than or equal to negative $500,000,
3.50% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is less than negative $500,000 but greater than or
equal to negative $1,000,000; and 1.75% when the Liquidity Ratio is less than
2.5 and trailing 3 month EBITDA is greater than or equal to $1.00, 2.75% when
the Liquidity Ratio is less than 2.5 and trailing 3 month EBITDA is less than
$1.00 but greater than or equal to negative $500,000, 4.00% when the Liquidity
Ratio is less than 2.5 and trailing 3 month EBITDA is less than negative
$500,000 but greater than or equal to negative $1,000,000.
 
“Term Margin” is 1.0% when the Liquidity Ratio is greater than or equal to 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.0% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than $1.00, but greater than or equal to negative $500,000, 3.5% when the
Liquidity Ratio is greater than or equal to 3.0 and trailing 3 month EBITDA is
less than negative $500,000 but greater than or equal to negative $1,000,000;
1.75% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is greater than or equal to $1.00, 2.75% when the
Liquidity Ratio is greater than or equal to 2.5 but less than 3.0 and trailing 3
month EBITDA is less than $1.00 but greater than or equal to negative $500,000,
4.0% when the Liquidity Ratio is greater than or equal to 2.5 but less than 3.0
and trailing 3 month EBITDA is less than negative $500,000 but greater than or
equal to negative $1,000,000; and 2.25% when the Liquidity Ratio is less than
2.5 and trailing 3 month EBITDA is greater than or equal to $1.00, 3.25% when
the Liquidity Ratio is less than 2.5 and trailing 3 month EBITDA is less than
$1.00 but greater than or equal to negative $500,000, 4.50% when the Liquidity
Ratio is less than 2.5 and trailing 3 month EBITDA is less than negative
$500,000 but greater than or equal to negative $1,000,000.
 
2.3   Exhibits.  Exhibit D (Compliance Certificate) and Schedule 1 attached to
the Loan Agreement are replaced with Exhibit D and Schedule 1 attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
3.   Limitation of Amendments.
 
3.1   The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2   This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
4.   Representations and Warranties.  To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1   Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2   Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
4.3   Except with respect to Borrower’s By-Laws, which were amended on October
16, 2012, the organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
 
4.4   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6   The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
 
4.7   This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.   Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6.   Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b)
Borrower’s payment of a fee of $20,000, plus the Bank Expenses incurred in
connection with this Amendment, and (c) and such other documents as Bank may
reasonably request.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.





BANK   BORROWER           SILICON VALLEY BANK   ADVANCED PHOTONIX, INC.        
            By:     By:   Name:     Name:   Title:     Title:                  
PICOMETRIX, LLC                 By:         Name:    
                                          
  Title:  


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
TO:           SILICON VALLEY
BANK                                                                                                                                                                                              Date: ________________                      
FROM:  ADVANCED PHOTONIX INC. and PICOMETRIX, LLC
 
The undersigned authorized officer of ADVANCED PHOTONIX INC. and PICOMETRIX, LLC
(collectively, “Borrowers”) certifies that under the terms and conditions of the
Amended and Restated Loan and Security Agreement between Borrowers and Bank (the
“Agreement”):
 
(1) Borrowers are in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrowers, and each of their Subsidiaries, have timely filed all required
tax returns and reports, and Borrowers have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrowers
except as otherwise permitted pursuant to the terms of Section 5.8 of the
Agreement; and (5) no Liens have been levied or claims made against Borrowers or
any of their Subsidiaries relating to unpaid employee payroll or benefits of
which Borrowers have not previously provided written notification to Bank.
 
Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrowers
are not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is
delivered.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Transaction Report, A/R & A/P Agings
monthly within 15 days and with each Advance Request when in Streamline (weekly
when not in Streamline)
Yes   No
Board projections
30 days prior to FYE
Yes   No
Monthly financial statements with Compliance Certificate
Within 30 days of fiscal month ends except for quarter ends which have 45 days
Yes   No
Annual financial statement (CPA Audited) with Compliance Certificate
FYE within 120 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
 
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)
     



Financial Covenant
Required
Actual
Complies
       
Maintain on a Monthly Basis:
             
Minimum Liquidity Ratio
Minimum EBITDA, monthly on trailing 3 month basis
2.00:1.0
___:1.0_______
Yes   No
 
($1,000,000) through 11/12
($750,000) through 1/13;
($500,000) through 3/13
$1.00 thereafter
   

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.
 
The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
API Pricing Matrix
 
Revolver
 
Trailing 3 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$500k EBITDA
 
If <-$500k, but ≥
-$1,000,000 EBITDA
 
LQR≥3.0
P+50 bps
P+150 bps
 
P+300 bps
 
LQR <3.0≥2.50
P+125 bps
P+225 bps
 
P+350 bps
 
LQR <2.5
P+175 bps
P+275 bps
 
P+400 bps
 



 
Term Loan
 
Trailing 3 month EBITDA
 
≥$1 EBITDA
If <$1, but ≥
-$500k EBITDA
 
If <-$500k, but ≥
-$1,000,000 EBITDA
 
LQR≥3
P+100 bps
P+200 bps
 
P+350 bps
 
LQR <3≥2.50
P+175 bps
P+275 bps
 
P+400 bps
 
LQR <2.5
P+225 bps
P+325 bps
 
P+450 bps
 



 
ADVANCED PHOTONIX INC.
        By:     Name:     Title:                
PICOMETRIX, LLC
        By:     Name:     Title:    

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1 to Compliance Certificate
 
Financial Covenant of Borrower
 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
 

Dated: ____________________        
I.
Liquidity Ratio (Section 6.9(a))         Required: 2.00:1.0        
Actual:
         
A.
Unrestricted cash and Cash Equivalents at Bank
$ ________
     
B.
Net balance sheet billed A/R
$ ________
     
C.
Liquidity (line A plus line B)
$ ________
     
D.
Total Indebtedness to Bank
$ ________
     
E.
Liquidity Ratio (line C divided by line D)
       
Is line C equal to or greater than 2.00 to1:00?
          ________  No, not in
compliance                                                                                                                      ________
Yes, in compliance         II. EBITDA (Section 6.9(b))         Required:
Monthly, on trailing 3 month basis  

 

 
Period
EBITDA
 
September 30, 2012 through November 30, 2012
($1,000,000)
 
December 31, 2012 through January 31, 2013
($750,000)
  February 28, 2013 through March 31, 2013 
($500,000)
 
April 1, 2013 and thereafter
$1.00

 
 
 
 

--------------------------------------------------------------------------------

 
 
Actual:
             
A.
Net Income
$ ________
       
B.
To the extent included in the determination of Net Income             1.
The provision for income taxes
$ ________
          2.
Depreciation expense
$ ________
          3.
Amortization expense
$ ________
          4.
Net Interest Expense
$ ________
          5.
Non-cash stock compensation plus All other non-cash items including intangible
asset writeoffs
$ ________
          6.
Non-cash Warrant (income) or expense
($ ________)
          7.
The sum of lines 1 through 5 plus or minus line 6
$ ________
       
C.
EBITDA (line A plus line B.7)
         
Is line C equal to or greater than the amount specified in the chart?
            ________  No, not in
compliance                                                                                                                      ________
Yes, in compliance  

 
 
 

--------------------------------------------------------------------------------

 

 Letterhead [svb.jpg]
 
 
 
PRO FORMA INVOICE FOR LOAN CHARGES
 
 

BORROWER: ADVANCED PHOTONIX, INC.       (First Amendment)             LOAN
OFFICER:  Tom Hertzburg             DATE: October 25, 2012                      
Loan Fee  $20,000     Legal Fees  $______             TOTAL FEE DUE  $_____  

 
 
Please indicate the method of payment:
        {   } A check for the total amount is attached.         {   } Debit DDA
#________________ for the total amount.         {   } Loan proceeds

 
Borrower:  ADVANCED PHOTONIX, INC.
            By:      
(Authorized Signer)
                        Silicon Valley Bank                           (Date)  
Account Officer's Signature
 

 